Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 3, 5-7, 11, 12, 14, 15 and 19 is withdrawn in view of the newly discovered reference(s) to Lasiter et al (US 2013/0241939 A1). Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-15 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasiter et al (US 2013/0241939 A1).
In regard to claims 1, 13 and 20, Lasiter et al discloses a dimming apparatus comprising a dimming mirror, and method of manufacturing (page 2, section [0032], page 3, sections [0036]-[0040], Figure 1 and page 7, sections [0063-0064], Figure 6E), comprising: a base substrate (Figure 6E, “20”), and a dimming layer disposed on the base substrate, wherein the dimming layer comprises a plurality of dimming units (page 3, section [0039], Figure 1, “12” and page 7, section [0063], Figure 6E, re: IMOD); wherein each of the dimming units comprises a first driving structure (pages 3 & 4, section [0041] & page 7, section [0063], Figures 1 & 6E, “16”) and a second driving structure opposite to each other (page 6, section [0061], Figure 6E, “14c”), and an elastic supporting structure disposed between the first driving structure and the second driving structure (Figures 1 & 6E, “18”), the first and second driving structures and the elastic supporting structure enclosing a dimming chamber (page 4, section [0042], Figures 1 & 6E, “19”); wherein the first and second driving structures are configured to adjust a dimming angle of the dimming unit by adjusting a gap width of the dimming chamber (page 3, sections [0036-0037]); and wherein the dimming unit further comprises: a carrier film disposed on a side of the elastic supporting structure distal from the first driving structure (page 6, section [0061], Figure 6E, “14b”), the second driving structure (Figure 6E, “14c”) being disposed on a side of the carrier film distal from the first driving structure (Figure 6E, “16”).   
Regarding claim 2, Lasiter et al discloses wherein the dimming chamber satisfies any one of the following conditions: the dimming chamber is an empty chamber; and an elastic refractive medium is provided in the dimming chamber (Figure 6E, “19”).
Regarding claim 3, Lasiter et al discloses wherein the first driving structures of all the dimming units are formed into an integrated structure (Figure 6E, “16”); and the second driving structure is block-shaped, and a shape of a cross section of the second driving structure comprises at least one of a circle and a polygon (Figure 6E, “14c”).
Regarding claim 4, Lasiter et al discloses wherein the first driving structure and the second driving structure satisfy any one of the following conditions: both the first driving structure and the second driving structure are a driving electrode; both the first driving structure and the second driving structure are an electromagnetic driving structure; at least one of the first driving structure and the second driving structure is a thermal expansion driving structure; and at least one of the first driving structure and the second driving structure is a pneumatic driving structure (page 3, section [0041], Figure 6E, “16” and page 6, section [0061], Figure 6E, “14c”).
Regarding claim 6, Lasiter et al discloses wherein the carrier films of all the dimming units are formed into an integrated structure (Figure 6E, “14b”).
Regarding claim 7, Lasiter et al discloses wherein the first driving structure (Figure 6E, “16”), the elastic supporting structure (Figure 6E, “18”), the carrier film (Figure 6E, “14b”), and the second driving structure (Figure 6E, “14c”) are distributed in a direction distal from the base substrate (Figure 6E, “20”).
Regarding claim 8, Lasiter et al discloses wherein the plurality of dimming units satisfy any one of the following conditions: the plurality of dimming units are arranged in an array to form a plurality of dimming rings and a dimming circle which are concentric, wherein the plurality of dimming rings are equally spaced apart from each other outside the dimming circle in a direction distal from the dimming circle; the plurality of dimming units are arranged in an array to form a plurality of linear dimming strips which are parallel to each other and are equally spaced apart from each other; and the plurality of dimming units are arranged in an array to form a plurality of arc-shaped dimming strips which are equally spaced apart from each other on the same fan-shaped area and share a common circle center (page 4, sections [0044-0045], Figure 2, “30”).  
Regarding claims 9 and 18, the dimming mirror of Lasiter et al would inherently comprise a protective layer disposed on a side of the dimming layer distal from the base substrate, this being reasonably assumed from the disclosure of said mirror being used in optical display systems including smartphones and tablets, and it being necessary for layers over the mirrors to protect the device (page 2, section [0032]).
Regarding claim 10, Lasiter et al discloses said dimming mirror comprising: a reflective layer disposed on a side of the dimming layer distal from the base substrate (page 6, section [0061], Figure 6E, “14c,” re: reflective metallic material).  
Regarding claim 11, the dimming mirror of Lasiter et al would inherently comprise any one of a biconvex lens, a plano-convex lens, and a plano-concave lens, this being reasonably assumed from said mirror being used in cameras and camcorders (page 2, section [0032]).
Regarding claim 12, Lasiter et al discloses wherein the carrier films of all the dimming units are formed into an integrated structure (Figure 6E, “18, 14b”); the first driving structure is plate-shaped, and the first driving structures of all the dimming units are formed into an integrated structure (Figure 6E, “16”); the second driving structure is block-shaped, and a shape of a cross section of the second driving structure comprises at least one of a circle and a polygon (Figure 6E, “14c”); the first driving structure and the second driving structure satisfy any one of the following conditions: both the first driving structure and the second driving structure are a driving electrode, and both the first driving structure and the second driving structure are an electromagnetic driving structure, at least one of the first driving structure and the second driving structure is a thermal expansion driving structure, and at least one of the first driving structure and the second driving structure is a pneumatic driving structure (page 3, section [0041], Figure 6E, “16” and page 6, section [0061], Figure 6E, “14c”); the dimming chamber satisfy any one of the following conditions: 4the dimming chamber is an empty chamber, and an elastic refractive medium is provided in the dimming chamber (Figure 6E, “19”); the plurality of dimming units satisfy any one of the following conditions: the plurality of dimming units are arranged in an array to form a plurality of dimming rings and a dimming circle which are concentric, and the plurality of dimming rings are equally spaced apart outside the dimming circle in a direction distal from the dimming circle, the plurality of dimming units are arranged in an array to form a plurality of linear dimming strips which are parallel to each other and are equally spaced apart, and the plurality of dimming units are arranged in an array to form a plurality of arc- shaped dimming strips which are equally spaced apart on the same fan-shaped area and share a common circle center (page 4, sections [0044-0045], Figure 2, “30”); and the dimming mirror further comprises: a reflective layer disposed on a side of the dimming layer distal from the base substrate, and a protective layer disposed on a side of the reflective layer distal from the base substrate (page 6, section [0061], Figure 6E, “14c,” re: reflective metallic material). 
Regarding claim 14, Lasiter et al discloses wherein forming the dimming layer on the base substrate comprises: forming a first driving layer (Figure 6E, “16”) on the base substrate (Figure 6E, “20”), the first driving layer comprising a first driving structure (page 3, section [0041], Figure 6E, “16”); forming an elastic supporting layer on a side of the first driving layer distal from the base substrate (Figure 6E, “14b”), the elastic supporting layer comprising a plurality of elastic supporting structures (Figure 6E, “18”); and forming a second driving layer on a side of the elastic supporting layer distal from the base substrate (Figure 6E, “14c”), the second driving layer comprising a plurality of second driving structures (Figure 6E, “14c”); wherein the first driving structure, each second driving structure, and the corresponding elastic supporting structure disposed between the first driving structure and the second driving structure enclose the dimming chamber (Figure 6E, “19”).
Regarding claim 15, Lasiter et al discloses wherein upon forming the elastic supporting layer on the side of the first driving layer distal from the base substrate, the method further comprises: forming the carrier film (Figure 6E, “14b”) on a side of the elastic supporting layer distal from the base substrate (Figure 6E, “20”); and forming the second driving layer on the side of the elastic supporting layer distal from the base substrate comprises: forming the second driving layer on a side of the carrier film distal from the base substrate (Figure 6E, “14c”).
Regarding claim 19, the method of Lasiter et al would inherently comprise forming a reflective layer on a side of the dimming layer distal from the base substrate (Figure 6E, “14c, 20”) prior to forming the protective layer on the side of the dimming layer distal from the base substrate; and forming the protective layer on the side of the dimming layer distal from the base substrate comprises: forming the protective layer on a side of the reflective layer distal from the base substrate, this being reasonably assumed from the device of Lasiter et al needing to be placed in a device such as a smartphone, portable computer or tablet, before being sealed with a protective layer (page 2, section [0032]).  
In regard to claim 21, Lasiter et al discloses a dimming mirror (page 2, section [0032], page 3, sections [0036]-[0040], Figure 1 and page 7, sections [0063-0064], Figure 6E), comprising: a base substrate (Figure 6E, “20”), and a dimming layer disposed on the base substrate, wherein the dimming layer comprises a plurality of dimming units (page 3, section [0039], Figure 1, “12” and page 7, section [0063], Figure 6E, re: IMOD); wherein each of the dimming units comprises a first driving structure (pages 3 & 4, section [0041] & page 7, section [0063], Figures 1 & 6E, “16”) and a second driving structure opposite to each other (page 6, section [0061], Figure 6E, “14c”), and an elastic supporting structure disposed between the first driving structure and the second driving structure (Figures 1 & 6E, “18”), the first and second driving structures and the elastic supporting structure enclosing a dimming chamber (page 4, section [0042], Figures 1 & 6E, “19”); wherein the first and second driving structures are configured to adjust a dimming angle of the dimming unit by adjusting a gap width of the dimming chamber (page 3, sections [0036-0037]); and wherein the dimming mirror of Lasiter et al would inherently comprise any one of a biconvex lens, a plano-convex lens, and a plano-concave lens, this being reasonably assumed from said mirror being used in cameras and camcorders (page 2, section [0032]).

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 16-17: a method for manufacturing a dimming mirror as claimed, specifically comprising bonding the carrier substrate on which the second driving layer is formed to the base substrate on which the first driving layer and the elastic supporting layer are formed to enable the first driving structure, each second driving structure, and the corresponding elastic supporting structure disposed between the first driving structure and the second driving structure to enclose the dimming chamber; and peeling off the carrier substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-15 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 16, 2022